Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 11-10-2021, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1  the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the at least one optical filter comprises an etalon, in combination with the rest of the limitations of the claim. 
Claims 2-16 are allowable based upon their dependency.
As to Claim 17 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the optical filter comprises an etalon, in combination with the rest of the limitations of the claim. 
Claim 18 is allowable based upon its dependency.

While etalons as filters are definitely known, and using a notch filter before a VIPA is known as shown in the previously cited art of Meng. The applicant has argued it would be improper hindsight reconstruction to combine Meng with another art showing . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Jonathon Cook/
AU:2886
January 8, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886